Celebrezze, C. J.,
concurring. Although I concur in the opinion of the court, I believe that there is a distinction between ballot title and ballot language, as well as a difference in the time limitations for the filing of an action challenging the ballot language and for one challenging the ballot title.
The language, at issue in this cause, in Section l# of Article II of the Ohio Constitution, refers only to the ballot language. There is no reference to the ballot title. Therefore, although the ballot language is subject to this court’s jurisdiction under the 64-day requirement of Section 1 of Article XVI, a challenge to the ballot title is not.
*4The legislature has specifically enacted statutes dealing with the preparation of the ballot title. See R. C. 3501.05(H)1 and 3519.21.2 If these laws concerning ballot title were meant to be repealed by the constitutional amendments, they were not. The legislature has refrained from repealing them, and their constitutionality has not been raised by either side in this action nor has any suggestion of repeal by implication been intimated. One must conclude that their efficacy is self-evident.
The General Assembly has not provided a time limitation within which to attack a ballot title. Nevertheless, it is well established that in election matters, where time is of the essence, extreme diligence and promptness of action are required. See State, ex rel. O’Grady, v. Brown (1976), 48 Ohio St. 2d 17; State, ex rel. Fisher, v. Brown (1972), 32 Ohio St. 2d 23; State, ex rel. Schwartz, v. Brown (1964), 176 Ohio St. 91. I concur in denying consideration of relators’ ballot title allegations on the basis that relators’ action was not timely filed.

 R. C. 3501.05 provides, in part:
“The secretary of state shall:
(< * * *
“(H) Prepare the ballot title or statement to be placed on the ballot for any proposed law or amendment to the constitution to be submitted to the voters of the state***.”


 R. C. 3519.21 provides, in part:
“ * * * In preparing such a ballot title the secretary of state or the board [of elections] shall give a true and impartial statement of the measures in such language that the ballot title shall not be likely to create prejudice to or against the measure. The person or committee promoting such measure may submit to the secretary of state or the board a suggested ballot title, which shall be given full consideration by the secretary of state or board in determining the ballot title. * * * ”